DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  “an outwardly facing surfaces” on line 11 of claim 1 is grammatically incorrect.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “an outwardly facing surfaces” on line 12 of claim 11 is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not have a description of “to cover an outwardly facing surfaces of the set of teeth” in claims 1 and 11.  It is appear to be new matter and is not clear from drawings and specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101222434 B1) in view of Leslie-Martin (US Publication 2008/0003541 A1).


    PNG
    media_image1.png
    459
    963
    media_image1.png
    Greyscale

In regards to claim 1, Park teaches an orthodontic appliance covering device comprising: a shell (100 in fig. 4) having a plurality of cavities positioned therein (fig. 4), each cavity being complementary to at least one of a tooth (20 in figs. 9, 10) and a portion of an orthodontic appliance (30 in figs. 9, 10), the shell having a first face (first face in annotated fig. 4), the first face being open, wherein the first face is configured for insertion of a set of teeth (20 in fig. 4) having the orthodontic appliance engaged thereto (30 in figs. 9, 10), such that each cavity has an associated at least one of a tooth (20) and a portion of an orthodontic appliance (30) positioned therein (fig. 10), the plurality of cavities comprising a slot (120 in fig. 4) extending from proximate (proximate end in annotated fig. 4) to opposed ends (opposed end in annotated fig. 4) of the shell, the slot (120) being positioned on an interior face of the shell parallel to the first face (para. 0025) and configured to cover an outwardly facing surfaces of the set of teeth (para. 0032) wherein the slot (120) is configured for inserting a wire of a set of braces engaged to the set of teeth (fig. 4, 9, 10; para. 0029).
Park fails to teach an orthodontic appliance covering device with a plurality of protrusions engaged to and extending from a front face of the shell, the plurality of protrusions being shaped complementarily to the set of teeth, the protrusions being substantially opaque and shielding both the set of teeth and the orthodontic appliance from view.
	However, Leslie-Martin teaches an orthodontic appliance covering device with a plurality of protrusions (105 in Figs. 5 and 6; paras. 0018-19; para. 0011 "at least one decorative object") engaged to and extending from a front face of the shell (108 in Fig. 9, 105 in Fig. 13; paras. 0032-0033), the plurality of protrusions being shaped complementarily to the set of teeth (para. 0033), the protrusions being substantially opaque and white, (para. 0033, para. 0037) wherein the plurality of protrusions (105 in Figs. 5 and 6; paras. 0018-19; para. 0011) is configured for mimicking the set of teeth and shielding both the set of teeth and the orthodontic appliance from view (para. 0033, para. 0037).
The references and claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental alignment trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Leslie-Martin to provide an orthodontic appliance covering device with a plurality of protrusions engaged to and extending from a front face of the shell, the plurality of protrusions being shaped complementarily to the set of teeth, the protrusions being substantially opaque and white, wherein the plurality of protrusions is configured for mimicking the set of teeth and shielding both the set of teeth and the orthodontic appliance from view. Doing so would provide the user with individualized aesthetic capabilities (Leslie-Martin para. 0008).

In regards to claim 2, ark in view of Leslie-Martin teaches the device substantially as claimed. Park further teaches wherein the shell is substantially transparent (para. 0023). 

In regards to claim 3, Park in view of Leslie-Martin teaches the device substantially as claimed. Park fails to teach wherein the shell comprises at least one of plastic and rubber. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Leslie-Martin to incorporate the further teachings of Leslie-Martin and provide an orthodontic appliance wherein the shell comprises at least one of plastic and rubber. Doing so would allow the appliance to be durable and lightweight. 

In regards to claim 4, Park in view of Leslie-Martin teaches the device substantially as claimed. Park further teaches that an orthodontic shell comprises the orthodontic appliance wherein the shell is configured for realigning teeth of the set of teeth (lines 98-101). Park fails to teach wherein the shell comprises plastic. However, Leslie-Martin teaches wherein the shell comprises plastic (para. 0010). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Leslie-Martin to incorporate the further teachings of Leslie-Martin and provide an orthodontic appliance wherein the shell comprises plastic. Doing so would allow the appliance to be manufactured with methods such as thermoforming (Leslie-Martin para. 0007).

In regards to claim 7, Park in view of Leslie-Martin teaches the device substantially as claimed. Park further teaches an orthodontic appliance covering device with tooth cavities that have an associated cavity (120 in fig. 9) extending thereinto. 
Park fails to teach protrusions extending from a front face of the device.  However, Leslie-Martin teaches protrusions (Leslie-Martin 108 in Fig. 9, 105 in Fig. 13; Paragraphs 0032-0033) 

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified by providing an orthodontic appliance covering device wherein each protrusion has an associated cavity extending thereinto as taught by Leslie-Martin. Doing so would allow the orthodontic appliance covering device to accommodate other orthodontic appliances such as brackets (30 in fig. 10).

In regards to claim 8, Park in view of Leslie-Martin teaches the device substantially as claimed. Park further teaches an orthodontic appliance further including a second face of the shell (second face in annotated fig. 4) having a plurality of apertures positioned therein, wherein each aperture is configured for partial insertion of an associated tooth (20 in annotated fig. 4).

In regards to claim 9, Park in view of Leslie-Martin teaches the device substantially as claimed. Park teaches an appliance wherein the first face (first face in annotated fig. 4) of one of the shells is configured for insertion of a set of upper teeth. Park fails to teach an orthodontic appliance wherein the shell is one of a pair of shells, and the first face of the other of the shells is configured for insertion of a set of lower teeth. Leslie-Martin does not explicitly teach that the shell is one of a pair of upper and lower shells, but Leslie-Martin teaches that an appliance can be formed to fit over at least a portion of a set of upper or lower teeth (Abstract). Thus, it would have been obvious to a person of ordinary skill in the art to try a shell is configured for insertion of a set of lower teeth in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein the shell is one of a pair of shells, wherein 
 
In regards to claim 10, Park in view of Leslie-Martin teaches the device substantially as claimed. Park teaches an appliance wherein the first face (first face in annotated fig. 4) of one of the shells is configured for insertion of a set of upper teeth. Park fails to teach an orthodontic appliance wherein the shell is one of a pair of shells, and the first face of the other of the shells is configured for insertion of a set of lower teeth. 

Leslie-Martin does not explicitly teach that the shell is one of a pair of upper and lower shells, but Leslie-Martin teaches that an appliance can be formed to fit over at least a portion of a set of upper or lower teeth (Abstract). Thus, it would have been obvious to a person of ordinary skill in the art to try a shell is configured for insertion of a set of lower teeth in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein the shell is one of a pair of shells, wherein the first face of one of the shells is configured for insertion of a set of upper teeth and the first face of the other of the shells is configured for insertion of a set of lower teeth. Doing so would allow the upper and lower teeth of a patient to be treated simultaneously.

Claims 6 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101222434 B1) in view of Leslie-Martin (US Publication 2008/0003541 A1), and further in view of Mason et al (U.S.  8,936,463 B2).
In regards to claim 6, Park in view of Leslie-Martin teaches the orthodontic appliance covering device substantially as claimed. 
Park in view of Leslie-Martin fails to teach wherein the protrusions of the plurality of protrusions are positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance. Leslie-Martin teaches that the decorative dental overlay can show altered tooth shapes and sizes (Paragraph 0048) but does not directly teach an overlay that shows the teeth in a desired final location.
	However, Mason teaches an aligner appliance with an outer component that shows the teeth in a desired final arrangement while simultaneously moving the teeth towards that desired location (Col. 4 lines 64-67, Col 5 lines 1-19).  Once Park in view of Leslie-Martin is modified by Mason, the modification would result in an orthodontic appliance covering device wherein the protrusions of the plurality of protrusions (172) are positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance (Mason Fig. 5A; Col. 4 lines 64-67, Col 5 lines 1-19).
The references and claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental alignment trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Leslie-Martin to provide an orthodontic appliance covering device wherein the protrusions of the plurality of protrusions are positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance as taught old and well known by Mason. Doing so would improve the appearance of a patient’s teeth during orthodontic treatment and eliminate the wait during which a patient’s teeth are being repositioned toward their planned positions before an improved appearance is presented (Mason Col. 1 line 58- Col. 2 line 3).

In regards to claim 11, Park teaches an orthodontic appliance covering device comprising: a shell (100 in fig. 4) having a plurality of cavities (fig. 4) positioned therein, each cavity being complementary to at least one of a tooth (20 in figs. 9, 10) and a portion of an orthodontic appliance (30 in figs. 9, 10), the shell having a first face (first face in annotated fig. 4), the first face being open, wherein the first face is configured for insertion of a set of teeth (20 in fig. 4) having the orthodontic appliance engaged thereto (30 in figs. 9, 10), such that each cavity has an associated at least one of a tooth (20) and a portion of an orthodontic appliance (30) positioned therein(fig. 10); and the shell being substantially transparent (para. 0023; the plurality of cavities comprising a slot (120 in fig. 4) extending from proximate (proximate end in annotated fig. 4) to opposed ends (opposed end in annotated fig. 4) of the shell (fig. 4), the slot (120) being positioned on an interior face of the shell parallel to the first face (para. 0025) and configured to cover an outwardly facing surfaces of the set of teeth (para. 0032) wherein the slot (120) is configured for inserting a wire of a set of braces engaged to the set of teeth (fig. 4, 9, 10; para. 0029); tooth cavities with an associated cavity extending thereinto (120 in fig. 9), and wherein the first face of the shell is configured for insertion of a set of upper teeth (first face in annotated fig. 4).
Park fails to teach the shell comprising at least one of plastic and rubber, a plurality of protrusions engaged to and extending from a front face of the shell, the plurality of protrusions being shaped complementarily to the set of teeth, the protrusions being substantially opaque and white, wherein the plurality of protrusions is configured for mimicking the set of teeth and shielding both the set of teeth and the orthodontic appliance from view, the protrusions of the plurality of protrusions being positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance, each protrusion, and the shell being one of a pair of shells, wherein the first face of the other of the shells  is configured for insertion of a set of lower teeth. 
 (Paragraph 0033, Paragraph 0037), each protrusion (108 in Fig. 9, 105 in Fig. 13; Paragraphs 0032-0033). 
Leslie-Martin does not explicitly teach that the shell is one of a pair of upper and lower shells, but Leslie-Martin teaches that an appliance can be formed to fit over at least a portion of a set of upper or lower teeth (Abstract). Thus, it would have been obvious to a person of ordinary skill in the art to try a shell is configured for insertion of a set of lower teeth in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein the shell is one of a pair of shells, wherein the first face of one of the shells is configured for insertion of a set of upper teeth and the first face of the other of the shells is configured for insertion of a set of lower teeth. 
Park in view of Leslie-Martin fails to teach the protrusions of the plurality of protrusions being positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance. Leslie-Martin teaches that the decorative dental overlay can show altered tooth shapes and sizes (Paragraph 0048) but does not directly teach an overlay that shows the teeth in a desired final location.
 the protrusions of the plurality of protrusions (172) being positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance (Mason Fig. 5A; Col. 4 lines 64-67, Col 5 lines 1-19).
The references and claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental alignment trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Leslie-Martin in view of Mason to provide an orthodontic appliance covering device with a shell comprising at least one of plastic and rubber with a plurality of protrusions engaged to and extending from a front face of the shell, the plurality of protrusions being shaped complementarily to the set of teeth, the protrusions being substantially opaque and white, wherein the plurality of protrusions is configured for mimicking the set of teeth and shielding both the set of teeth and the orthodontic appliance from view, the protrusions of the plurality of protrusions being positioned on the shell such that the plurality of protrusions represents a positioning of the set of teeth upon completion of a realignment effected by the orthodontic appliance, each protrusion, and the shell is one of a pair of shells, wherein the first face of one of the shells is configured for insertion of a set of upper teeth and the first face of the other of the shells is configured for insertion of a set of lower teeth. Doing so would provide the user with individualized aesthetic capabilities (Leslie-Martin Paragraph 0008), would allow the appliance to be durable and lightweight, would allow upper and lower teeth of a patient to be treated simultaneously, and would improve the appearance of a patient’s teeth during orthodontic treatment and eliminate the wait during which a patient’s teeth are being 

In regards to claim 12, Park in view of Leslie-Martin in view of Mason teaches the orthodontic appliance covering device substantially as claimed. Park further teaches an appliance further including a second face of the shell (second face in annotated fig. 4) having a plurality of apertures positioned therein, wherein each aperture is configured for partial insertion of an associated tooth (20 in fig. 4).

In regard to claim 13, Park in view of Leslie-Martin in view of Mason teaches the orthodontic appliance covering device substantially as claimed. Park further teaches that an orthodontic shell comprises the orthodontic appliance wherein the shell is configured for realigning teeth of the set of teeth (lines 98-101). Park fails to teach wherein the shell comprises plastic. However, Leslie-Martin teaches wherein the shell comprises plastic (para. 0010). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Leslie-Martin in view of Mason to incorporate the further teachings of Leslie-Martin and provide an orthodontic appliance wherein the shell comprises plastic. Doing so would allow the appliance to be manufactured with methods such as thermoforming (Leslie-Martin para. 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.N.H./            Examiner, Art Unit 3772  

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772